DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-17, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2011/0057986 (“Ikoshi”) in view of U.S. Patent Pub. 2012/0262517 (“Takaku”).
Claim 1
Ikoshi discloses an ink set comprising: an ink A including water (paragraph [0023], water), a first organic solvent (paragraph [0023], organic solvent), and a first pigment (paragraph [0023, 0026], colorant selected from CMYK, paragraph [0101]); and an ink B including water (paragraph [0023]), a second organic solvent (paragraph [0023], organic solvent), a second pigment (paragraph [0023, 0026], different colorant selected from CMYK, paragraph [0101]), and a urethane resin particle (paragraph [0143], urethane resin particles), wherein the first organic solvent has a mixing solubility parameter A calculated by Fedor's method of 10.00 (cal/cm3)0S to less than 13.00 (cal/cm3)05 (paragraph [0047-0048], SP less than 27.5).
Ikoshi discloses using an organic solvent of dipropylene glycol monomethyl ether for a first organic solvent (paragraph [0058]) but does not appear to explicitly disclose wherein the 
Takaku discloses a similar ink set with organic solvent using N,N-di methyl- β -methoxy propionamide (Table 3, organic solvent B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an N,N-di methyl- β -methoxy propionamide, instead of dipropylene glycol monomethyl ether, as the organic solvents have been recognized in the art as equivalents for the purpose of mixing in ink sets (Takaku, Table 3).

Claim 11
Ikoshi discloses a recording device comprising: a first ink accommodating unit (Fig. 1, paragraph [0003], printer) configured to include an ink A including water (paragraph [0023], water),  a first organic solvent (paragraph [0023], organic solvent), and a first pigment (paragraph [0023, 0026], colorant selected from CMYK, paragraph [0101]); and a second ink accommodating unit configured to include an ink B including water (paragraph [0023], water), a second organic solvent (paragraph [0023], organic solvent), a second pigment (paragraph [0023, 0026], different colorant selected from CMYK, paragraph [0101]), and a urethane resin particle (paragraph [0143], urethane resin particles), U.S. Application Serial No. 16/937,923 Preliminary Amendmentand wherein the first organic solvent has a mixing solubility parameter (SP) A calculated by Fedor's method of 10.00 (cal/cm3)0.5 to less than 13.00 (cal/cm3)0.5(paragraph [0047-0048], SP less than 27.5).
Ikoshi discloses using an organic solvent of dipropylene glycol monomethyl ether for a first organic solvent (paragraph [0058]) but does not appear to explicitly disclose wherein the 
Takaku discloses a similar ink set with organic solvent using N,N-di methyl- β -methoxy propionamide (Table 3, organic solvent B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an N,N-di methyl- β -methoxy propionamide, instead of dipropylene glycol monomethyl ether, as the organic solvents have been recognized in the art as equivalents for the purpose of mixing in ink sets (Takaku, Table 3).


Claim 12
Ikoshi discloses a method of recording an image on a recording medium (paragraphs [0026, 0264-0267]), comprising: applying an ink A to the recording medium, the ink A including water (paragraph [0023], water), a first organic solvent (paragraph [0023], organic solvent), and a first pigment (paragraph [0023, 0026], colorant selected from CMYK, paragraph [0101]); and applying an ink B to the recording medium in such a manner that the ink B at least partially overlaps the ink A (paragraphs [0026, 0264-0267]), the ink B including water (paragraph [0023], water), a second organic solvent (paragraph [0023], organic solvent), a second pigment (paragraph [0023, 0026], different colorant selected from CMYK, paragraph [0101]), and a urethane resin particle (paragraph [0143], urethane resin particles), and wherein the first organic solvent has a mixing solubility parameter (SP) A calculated by Fedor's method of 10.00 (cal/cm3)0.5 to less than 13.00 (cal/cm3)0.5 (paragraph [0047-0048], SP less than 27.5).
Ikoshi discloses using an organic solvent of dipropylene glycol monomethyl ether for a first organic solvent (paragraph [0058]) but does not appear to explicitly disclose wherein the first organic solvent includes at least one selected from the group consisting of N,N-dimethyl-β-buthoxy propionamide, N,N-di methyl- β -methoxy propionamide, and 3-ethyl-3-hydroxymethyl oxetane.
Takaku discloses a similar ink set with organic solvent using N,N-di methyl- β -methoxy propionamide (Table 3, organic solvent B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an N,N-di methyl- β -methoxy propionamide, instead of dipropylene glycol monomethyl ether, as the organic solvents have been recognized in the art as equivalents for the purpose of mixing in ink sets (Takaku, Table 3).

Claim 13
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the first organic solvent is at least one selected from the group consisting of of N,N-dimethyl- β -buthoxy propionamide and N,N-dimethyl-p-methoxy propionamide (Takaku, Table 3, organic solvent B).
 
Claim 14
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the first organic solvent is N,N-dimethyl- β -methoxy propionamide (Takaku, Table 3, organic solvent B).

Claim 15
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the second organic solvent comprises one or more solvents and has a mixing solubility parameter B, wherein the first a difference (B - A) between the mixing solubility parameter B and the mixing solubility parameter A is 2.00 (cal/cm3)0-5 - 5.00 (cal/cm3)0.5 (Ikoshi, paragraphs [0050-0052]).

Claim 16
Ikoshi in view of Takaku discloses the ink set according to claim 1, wherein the urethane resin comprises polyether-based urethane (Ikoshi, paragraph [0110]). 

Claim 17
Ikoshi in view of Takaku discloses the ink set according to claim 1, wherein the urethane resin accounts for 2 to 6 percent by mass of the ink B (Ikoshi, paragraph [0167], 4 %).

Claim 19 
Ikoshi in view of Takaku discloses the ink set according to claim 1, wherein the second organic solvent substantially includes none of N,N-dimethyl-p-buthoxy propionamide, N,N-dimethyl- β - methoxy propionamide, and 3-ethyl-3-hydroxymethyl oxetane (Ikoshi, paragraph [0095]). 

Claim 20
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the second organic solvent which is different from the first organic solvent (Takaku, Table 3, organic solvent B; Ikoshi, paragraph [0095]). 

Claim 21
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the first organic solvent is N,N-dimethyl- β -methoxypropionamide (Takaku, Table 3, organic solvent B) and wherein the second organic solvent is ethylene glycol (1,2-ethane diol) (Ikoshi, paragraph [0095]).

Claim 22
Ikoshi in view of Takaku discloses he ink set according to Claim 1, wherein the first organic solvent comprises N,N-dimethyl- β -methoxypropionamide (Takaku, Table 3, organic solvent B) and wherein the second organic solvent comprises ethylene glycol (1,2-ethane diol) (Ikoshi, paragraph [0095]).

Claim 23
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the first organic solvent is N,N-dimethyl- β -methoxypropionamide (Takaku, Table 3, organic solvent B) and wherein the second organic solvent are ethylene glycol (1,2-ethane diol) and diethylene glycol (Ikoshi, paragraph [0095], solvents in combination). 

Claim 24
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the first organic solvent comprises N,N-dimethyl- β -methoxypropionamide (Takaku, Table 3, organic Ikoshi, paragraph [0095], solvents in combination).

Claim 25
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the first organic solvent comprises N,N-dimethyl- β -methoxypropionamide, 2-pyrrolidone and ethylene glycol (1,2- ethane diol) (Takaku, Table 3; Ikoshi, paragraph [0090]) and wherein the second organic solvent comprises ethylene glycol (1,2-ethane diol) and diethylene glycol (Ikoshi, paragraph [0095]). 

Claim 26
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein the first organic solvent comprises N,N-dimethyl-p-methoxypropionamide, 2-pyrrolidone and ethylene glycol (1,2- 6Docket No. 531273USethane diol) (Takaku, Table 3; Ikoshi, paragraph [0090]) and wherein the second organic solvent comprises ethylene glycol (1,2-ethane diol) (Ikoshi, paragraph [0095]).

Claim 27
Ikoshi in view of Takaku discloses the ink set according to Claim 1, wherein one of the second organic solvent which is different from the first organic solvent (Takaku, Table 3, organic solvent B; Ikoshi, paragraph [0095]).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to an ink set with an ink A comprising water, a first organic solvent, and a first pigment, and ink B comprising water, a second organic solvent different from the first organic solvent, a second pigment, and a urethane resin particle, wherein a ratio (X/Y) of a total mass content ratio X of N,N-dimethyl- β -buthoxy propionamide, N,N-dimethyl- β -methoxy propionamide, and 3-ethyl-3-hydroxymethyl oxetane to the ink A to a mass content ratio Y of the urethane resin particle to the ink B is 5.0 to 10.0. The cited art, U.S. Patent Pub. 2012/0262517 (“Takaku”), discloses a similar ink set also having an ink A comprising water, a first organic solvent, and a first pigment, and ink B comprising water, a second organic solvent different from the first organic solvent, a second pigment, and a urethane resin particle, the first organic solvent and second organic solvent have a mixing solubility parameter. However, the cited art does not appear to explicitly disclose or suggest the specific ratio comparting the mass content of the first organic solvent in ink A to urethane resin in ink B. Thus, the cited art does not provide the specific ink set of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853